Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-23-2002

Philadelphia v. Beretta USA Corp
Precedential or Non-Precedential:

Docket 1-1118




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Philadelphia v. Beretta USA Corp" (2002). 2002 Decisions. Paper 29.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/29


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed January 22, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 01-1118

CITY OF PHILADELPHIA; GUARDIAN CIVIC LEAGUE
OF PHILADELPHIA; ASPIRA, INC. OF PENNSYLVANIA;
RESIDENTS ADVISORY BOARD; NORTHEAST HOME
AND SCHOOL; PHILADELPHIA CITIZENS FOR
CHILDREN AND YOUTH,

       Appellants

v.

BERETTA U.S.A. CORP.; BROWNING INC.; BRYCO ARMS,
INC.; COLTS MANUFACTURING CO., INC.; GLOCK, INC.;
HARRINGTON & RICHARDSON, INC. ("H&R");
INTERNATIONAL ARMAMENT CORP., d/b/a INTERARMS
INDUSTRIES, INC.; *KEL-TEC CNC INDUSTRIES, INC.;
LORCIN ENGINEERING CO., INC.; NAVEGAR, INC., d/b/a
INTRATEC; PHOENIX/RAVEN ARMS; SMITH & WESSON
CORP. INC.; STURM, RUGER & COMPANY, INC.;
TAURUS INTERNATIONAL FIREARMS

(*Amended per Clerk Order of 2/1/01)

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. Civ. No. 00-2463)
District Judge: Honorable Berle M. Schiller

Argued December 6, 2001

BEFORE: ALITO, AMBRO, and GREENBERG,
Circuit Judges
ORDER AMENDING OPINION

It is hereby ordered that the slip opinion filed January
11, 2002, in this matter be amended to the end
"INERARMS" in the fourth line of the caption shall be
"INTERARMS" and "licenses" at the outset of the fifth line
of the incomplete paragraph at the bottom of page 14 shall
be "licensees."

       By the Court,

       /s/ Morton I. Greenberg
       Circuit Judge

DATED: January 22, 2002

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                 2